Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the confidence metric" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is noted that there would be sufficient antecedent basis if claim 3 depended on claim 2. 
Claim 18 is similarly analyzed to claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-12, 14-16, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiller European Patent Application 0090377.
Regarding claim 1, Schiller discloses A method of a fingerprint sensing system of extracting fingerprint feature data from an image captured by a fingerprint sensor of the fingerprint sensing system (page 5 lines 1-9, a fingerprint image is derived from an optical scan of the finger or fingerprint)


    PNG
    media_image1.png
    225
    682
    media_image1.png
    Greyscale

, comprising: capturing at least one image of an object contacting the fingerprint sensor, the image comprising impairment data caused by impairments that the fingerprint sensor is subjected to (page 5 lines 1-9 disclose that noise is present in the fingerprint scan, page 6 lines 4-16 discloses eliminating in a later phase all off the minutia candidates which are noise, noise is read as the impaired data)

    PNG
    media_image2.png
    308
    543
    media_image2.png
    Greyscale

; storing the captured image comprising the impairment data (page 5 lines 1-9, the input image is presented as a stage of pixels, note this must inherently be stored in order for processing to be carried out on it in the subsequent steps) capturing at least one further image of a fingerprint of a finger contacting the fingerprint sensor (page 7 lines 7-15, the input fingerprint is removed and reapplied a number of times to provide a plurality of scans)

    PNG
    media_image3.png
    253
    674
    media_image3.png
    Greyscale
; and extracting fingerprint feature data from the captured at least one further image, wherein at least some of the feature data in sections of the image which are indicated in the stored image to comprise impairment data is lesser relied upon when extracting the fingerprint feature data than the feature data in sections of the image which are not indicated to comprise impairment data (page 7 lines 7-15 seen above, after each scan, the minutia determined by the fifth phase of processing is compared with the minutia developed or identified in the initial scan to provide a final reference file, thus the anomalies (impairment data) is lesser relied upon, this limits the number of minutia and speeds up the verification process, see also page 7 lines 1-6, the final reference file speeds up the verification process 

    PNG
    media_image4.png
    184
    638
    media_image4.png
    Greyscale
 .	Regarding claim 4, as discussed Schiller on page 7 lines 1-6 above the fingerprint feature data of noise is excluded from the image to reduce the file of minutia representing the most stable. 
Regarding claim 5, as discussed Schiller on page 7 lines 1-6 above the fingerprint feature data of noise is excluded from the image to reduce the file of minutia representing the most stable.
Regarding claim 8, as discussed above Schiller discloses capturing a plurality of scans of the fingerprint image and storing a reduced minutia file (page 7 lines 7-15). 
Regarding claims 9-12, the plurality of images are captured during normal user operation of an electronic device and repeatedly captured  to store a reduced minutia file (page 7 lines 7-15).
Regarding claim 14, the plurality of images are combined into a single image (page 7 lines 7-15).
Regarding claim 15, Schiller discloses comparing the extracted fingerprint feature data of the captured image of the finger with one or more authorized pre-stored 
Claim 16 is similarly analyzed to claim 1. 
Regarding  claim 31, the invention of Schiller is an electronic device. 
Regarding claim 33, the invention of Schiller is carried out with a computer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schiller. 
Regarding claim 7, as discussed Schiller discloses the limitations of claim 1. Schiller does not explicitly that the object being a rubber stamp. It is noted that Schillers imaging would work regardless of what the object actually is, even though it is intended to be used for capturing fingerprints. It is well known for spoofers to make rubber stamps to try and enter a system unauthorized to which the Examiner declares official notice, thus it would be obvious to one of ordinary skill in the art that a person using a rubber stamp might try and use it with the system of Schiller, and that by placing the rubber stamp against the sensor it would image it.  

Allowable Subject Matter
Claim 2, 6, 13, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHN B STREGE/Primary Examiner, Art Unit 2669